Citation Nr: 0408552	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to October 1952 and from November 1952 to February 1971.  
He died in April 1999.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (BVA or Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied her claim for service connection 
for the cause of his death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The appellant attributes the veteran's death from dementia-
type Alzheimer's disease to his service in the military.  She 
says his terminal Alzheimer's was caused by chemical exposure 
during his service, including to Agent Orange, so his death 
is service connected.  Her representative asserts that the 
veteran's service-connected arthritis of the cervical and 
lumbar spine caused his osteoporosis and hip fracture (which 
were listed on his death certificate as significant 
conditions that contributed to his death, but did not result 
in the underlying cause of his death, i.e., Alzheimer's 
disease) and, as such, the veteran's death is service 
connected on this basis, too.  But further development is 
needed before actually making a determination and deciding 
this appeal.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising her and her representative of the information 
required to substantiate her claim, a broader VA obligation 
to obtain relevant records and advise her of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claim.

A review of the record does not indicate the appellant has 
been advised of the changes brought about by the VCAA, as 
they relate to her current claim at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the RO has informed 
her of the evidence needed to substantiate her claim, the RO 
has not yet informed her of her rights and responsibilities 
under the VCAA and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The RO has not sent any 
notification and development letters that have mentioned the 
VCAA.  And the June 2002 statement of the case (SOC) merely 
provided the appellant a copy of some of the regulations 
governing claims for service connection for cause of death 
and a partial copy of the implementing regulations of the 
VCAA.  There was no express or implied mention of the VCAA.  
But unfortunately, mere notification of the provisions of the 
VCAA, without a discussion of the appellant's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board is insufficient to comply with the VCAA.  
As a consequence, her claim was certified to the Board 
without her being given appropriate notice of her rights and 
responsibilities, and VA's responsibilities, under the VCAA.  
And the Board, itself, cannot correct this procedural due 
process deficiency; the RO must do this instead.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the appellant as to what is needed to 
substantiate her claim and its duty to notify her of VA's 
responsibilities in assisting her in the development of her 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

The Board also notes that, according to his death 
certificate, the veteran died at the Wilkes-Barre VA Medical 
Center (VAMC).  In addition, December 1999 correspondence 
between the RO and that VAMC indicates there were 10 volumes 
of medical records, which were to be copied and forwarded to 
the RO for consideration in the appellant's claim.  However, 
there is no indication the RO actually obtained these 
records, which may contain important medical evidence or 
confirmation of earlier events, as they are not currently 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the appellant's claim at issue, they must be obtained.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death, and the 
evidence, if any, the RO will obtain for 
her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
appellant of the provisions of this new 
law, specifically concerning her claim of 
entitlement to service connection for the 
cause of the veteran's death.  The prior 
notification, in the June 2002 statement 
of the case, was insufficient.  The VCAA 
notification also must apprise her of the 
kind of information and evidence needed 
from her, and what she could do to help 
her claim, as well as her and VA's 
responsibilities in obtaining evidence.  
And she must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding her claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at the Wilkes-Barre 
VAMC, particularly those concerning his 
terminal hospitalization in April 1999.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant's satisfaction, send her and 
her representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



